Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Janine M. Adams appeals the district court’s order adopting the magistrate judge’s recommendation to grant the motion to dismiss. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Adams’s informal brief does not challenge the basis for the district court’s disposition, Adams has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are ade*294quately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.